Name: COMMISSION REGULATION (EEC) No 2163/93 of 28 July 1993 fixing for the 1993/94 marketing year the minimum price to be paid to producers for unprocessed sultanas, currants and muscatels and the amount of production aid for dried grapes
 Type: Regulation
 Subject Matter: foodstuff;  prices;  economic policy;  plant product
 Date Published: nan

 3 . 8 . 93 Official Journal of the European Communities No L 194/ 15 COMMISSION REGULATION (EEC) No 2163/93 of 28 July 1993 fixing for the 1993/94 marketing year the minimum price to be paid to producers for unprocessed sultanas, currants and muscatels and the amount of production aid for dried grapes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, 1,013088 fixed by Commission Regulation (EEC) No 537/93 0, amended by Regulation (EEC) No 1331 /93 (8), as from the beginning of the 1993/ 1994 marketing year ; whereas Article 2 of Regulation (EEC) No 3824/92 lays down that the resulting reduction in the prices and amounts for each sector concerned shall be specified and the level of such reduces prices fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Veg ­ etables, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 569/92 (2), and in particular Articles 4 (4) and 6a (5) thereof, HAS ADOPTED THIS REGULATION :Whereas Council Regulation (EEC) No 1206/90 ('), as amended by Regulation (EEC) No 2202/90 (4), lays down general rules for the system of production aid for processed fruit and vegetables ; Article 1 For the marketing year 1993/94 : (a) the minimum price referred to in Article 4 of Regula ­ tion (EEC) No 426/86 to be paid to producers for unprocessed dried sultanas of category 4 ; and (b) the production aid referred to in Article 5 of the same Regulation for processed dried sultanas of category 4 shall be as set out in the Annex hereto. Whereas, under Article 6a ( 1 ) of Regulation (EEC) No 426/86, the minimum price to be paid to producers is reduced by ECU 19,941 per 100 kg per marketing year, from the 1990/91 marketing year and up to the 1993/94 marketing year ; whereas Article 6 of the said Regulation provides for the gradual introduction of a per hectare aid for the cultivation of these grapes ; Article 2 For the marketing year 1993/94, the minimum price for unprocessed dried grapes and the production aid for the other categories of sultanas, currants and for muscatels shall be fixed on the basis of the coefficient by applica ­ tion set out in Annex I to Commission Regulation (EEC) No 2347/84 (9). Whereas Article 6a (2) of Regulation (EEC) No 426/86 lays down the criteria for fixing the amount of production aid ; whereas account must, in particular, be taken of the aid fixed for the previous marketing year adjusted to take account of changes in the minimum price to be paid to producers and, if necessary, the pattern of processing costs assessed on a flat-rate basis ; whereas a minimum import price is applicable in respect of dried grapes pursuant to Article 9 of the same Regulation ; whereas the third country price must be replaced by this price ; Whereas Commission Regulation (EEC) No 3824/92 (*), as last amended by Regulation (EEC) No 1663/93 (6), esta ­ blishes a list of prices and amounts for the fruit and vege ­ tables sector which are to be divided by a coefficient of Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1993 .(  ) OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 166, 20 . 6. 1992, p. 5 . 0 OJ No L 119, 11 . 5 . 1990, p. 74. 4) OJ No L 201 , 31 . 7 . 1990, p. 4 . (7) OJ No L 57, 10 . 3 . 1993 , p. 18 . 0 OJ No L 387, 31 . 12. 1992, p . 29 , (8) OJ No L 132, 29 . 5 . 1993, p . 114. O OJ No L 219 , 16 . 8 . 1984, p. 1 .(6) OJ No L 158, 30. 6 . 1993 , p. 18 . No L 194/ 16 Official Journal of the European Communities 3 . 8 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX Minimum price to be paid to producers ECU/ 100 kg Product net, ex producer Unprocessed sultanas of category 4 52,491 Production aid TECWIOOV net Dried sultanas of category 4 10,178